Fried, J.
(dissenting, with whom Wilkins and Abrams, JJ., join). I believe that in light of the materials the plaintiff has presented, it may well be able to prove at trial that Doane owed it a duty as an attorney in respect to the loans Doane obtained from it. For that reason, summary judgment should not be granted against Fanaras. We have indeed stated that “the fact that an attorney agreed to, or did, represent a client in a particular matter does not necessarily create an attorney-client relationship as to other affairs of that client” (emphasis added). Robertson v. Gaston Snow & Ely Bartlett, 404 Mass. 515, 522, cert, denied, 493 U.S. 894 (1989). But in that same case and on the same page we reaffirmed the proposition that “the existence of an attorney-client relationship is a question to be resolved by the trier of fact . . . and that ‘the relationship can be implied from the conduct of the parties’ and need not be expressed.” Id., quoting Page v. Frazier, 388 Mass. 55, 62 (1983). Accord DeVaux v. American Home Assurance Co., 387 Mass. 814, 818 (1983) (“[wjhere reasonable persons could differ as to the existence of an attorney-client relationship, this issue must be resolved by the trier of fact,” citing Kurtenbach v. TeKippe, 260 N.W.2d 53, 57 [Iowa 1977]).
Fanaras alleges that it paid Doane a general retainer fee of *127$100,000 per year “in return for full, total, and immediate access to Mr. Doane’s legal advice” and for “devoted priority service.” Fanaras further claims that Doane performed all of its legal work throughout the period when the loans were made, and that Fanaras “relied upon” Doane as its attorney, to protect its interests. Cf. Symmons v. O’Keeffe, 419 Mass. 288, 300 & n.ll (1995) (finding no attorney-client relationship where no relationship was established explicitly, “no fee agreement was discussed, no retainer was paid ... no bill was sent to either plaintiff for services related to the estate plan or execution of the trusts,” and letters existed from attorney to plaintiffs suggesting that plaintiffs should consult their own attorneys on a related matter); Robertson, supra at 526 (“because the plaintiff never requested Gaston Snow to represent him in this matter, never was told that Gaston Snow would .protect his interests, and was never billed for any services there is little basis to imply the existence of an attorney-client relationship” [emphasis added]). It was not only a possible, but a reasonable inference from these allegations that the attorney-client relationship existed in respect to the business loans Doane solicited from Fanaras. If Doane had been advising Fanaras about Fanaras’s dealings with a building owner for whom Fanaras was doing construction work, and that building owner, in Doane’s earshot, had solicited a business loan from Fanaras, a jury would surely have been warranted in finding that the “devoted priority” service, for which Fanaras was paying such a high price, extended — even without an explicit request — to Doane’s advising Fanaras about any legal aspects of the loan. Similarly here, the juiy might have concluded that Fanaras had put itself in Doane’s hands, as far as legal advice went, and that it was a violation of the relationship (if not an attorney-client relationship, then what?) for Doane neither to have advised Fanaras of the need to obtain some security nor, because Doane was now in a conflict of interest situation, to seek outside counsel. Nor would a finding of a conflict somehow preclude a finding of an attorney-client relationship. Much more likely, the conflict was itself a potential breach of Doane’s duty, and it would be brazen for Doane to urge that, because of the conflict, there was no relationship on which Fanaras might rely.
Supreme Judicial Court Rule 3:07, Canon 5, DR 5-104 *128(A), as appearing in 382 Mass. 779, 781 (1981), confirms this conclusion:
“A lawyer shall not enter into a business transaction with a client if they have differing interests therein and if the client expects the lawyer to exercise his professional judgment therein for the protection of the client, unless the client has consented after full disclosure.”
A jury should not be precluded from inferring that an attorney-client relationship did exist in precisely such a situation where, because the attorney-client relationship might exist, special precautions are in order.1
I respectfully dissent.

Because the court does not, I do not reach the questions whether First State had received adequate notice of Fanaras’s claim or whether an exclusion in the policy barred Fanaras’s claim against First State.